 1 Laura P. Worsinger, State Bar No. 51859
   Lworsinger@dykema.com
 2
   Gregory K. Jones, State Bar No. 181072
 3 Gjones@dykema.com
   DYKEMA GOSSETT LLP
 4
   333 South Grand Avenue, Suite 2100
 5 Los Angeles, California 90071
   Telephone: (213) 457-1800
 6
   Facsimile: (213) 457-1850
 7
   Attorneys for Defendant
 8 Western Refrigerated Freight Systems, Inc.
 9 Tali Shaddow, SBN 163644
   tali@avilashaddow.com
10 Mark Steven Avila, SBN 169793                      JS-6
   mark@avilashaddow.com
11 AVILA & SHADDOW
   21800 Oxnard Street
12 Suite 1180
   Woodland Hills, CA 91367
13 Phone: (818) 227-8610
   Fax: (818) 337-7265
14
15 Attorneys for Plaintiff
   Randy Rhoads
16
17                       UNITED STATES DISTRICT COURT

18        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

19
20 RANDY RHOADS,                         Case No. 2:19-cv-05329 JFW (JPRx)

21         Plaintiff,                    ORDER

22        v.
                                         Judge: Hon. John F. Walter
23 WESTERN     REFRIGERATED
   FREIGHT SYSTEMS, INC., an
                                         Courtroom: 7A

24 Arizona corporation and DOES 1
   through 20, inclusive,                Complaint filed March 29, 2019
25              Defendant.
26
27
28
                                           1
                    [RE JOINT STIPULATION TO REMAND REMOVED ACTION
 1                                       ORDER
 2        Parties to the above-referenced action filed a Stipulation to Remand
 3 Removed Action. The Court having reviewed that stipulation and good
 4 cause appearing, orders as follows:
 5         1.    The Parties’ stipulation is approved;
 6         2.    Central District of California case number 2:19-cv-05329 JFW (JPRx)
 7   styled RANDY RHOADS V. WESTERN REFRIGERATED FREIGHT
 8   SYSTEMS, INC. et al. is hereby remanded to Los Angeles County Superior Court.
 9        IT IS SO ORDERED.
10
11 Dated: July 15, 2019                          _____________________________
                                                 HON. JOHN F. WALTER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                 [ORDER RE JOINT STIPULATION TO REMAND REMOVED ACTION
